EXHIBIT 10.8

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (this “Amendment”), is made as of the 6th day of
August, 2007, by and between U-Store-It, L.P., a Delaware limited partnership
(“Tenant”) and Amsdell and Amsdell, an Ohio general partnership (“Landlord”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant are parties to that certain Lease made as of
December 5, 2005 (the “Lease”), wherein Landlord leases to Tenant certain
premises consisting of approximately One Thousand Eight Hundred Sixty Five
(1,865) square feet of Usable Space (as defined in the Lease) and approximately
Two Thousand Two Hundred Twelve (2,212) of Rentable Space (as defined in the
Lease), and known as Suite 100 located in a building known as The Parkview
Building (the “Building”), 6745 Engle Road, Middleburg Heights, Ohio 44130, all
as further described in the Lease (the “Premises”);

WHEREAS, Landlord and Tenant supplemented such Lease, within that certain
Consent Agreement dated as of July 11, 2007, between Landlord, Tenant and Zin
Technologies, Inc.;

WHEREAS, contemporaneously with the execution of this Amendment, Tenant and
Rising Tide Development, LLC, a Delaware limited liability company (“Rising
Tide”) have entered into that certain Purchase Agreement for fourteen
(14) Rising Tide properties (the “2007 Acquired Properties Purchase Agreement”),
the closing of which is the Effective Date of, and an express condition
precedent to, this Amendment; and

WHEREAS, Landlord and Tenant now wish to amend the Lease, as supplemented, as
fully set forth in this Amendment, if and on the Effective Date.

NOW, THEREFORE, in consideration of the mutual promises and covenants,
conditions and recitals hereof, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant,
each intending to be legally bound, agree as follows:

1. Amendment to Section 7.1. Section 7.1 (b) of the Lease is hereby deleted as
originally written.

2. Amendment to Section 8.2. The following shall be added after the first
paragraph of Section 8.2 of the Lease:

“Tenant agrees that subject to the further provisions hereof, in the event
Tenant should desire to assign this Lease or sublet the Premises or any part
thereof, Tenant shall give Landlord written notice of such desire at least
thirty (30) days in advance of the date on which Tenant desires to make such
assignment or sublease. Such notice shall include the name, address and a
description of the business of the proposed assignee or subtenant and its most
recent financial



--------------------------------------------------------------------------------

statements and such other evidence of financial responsibility as Landlord may
reasonably request and a copy of the proposed sublease or assignment. Landlord
shall then have a period of thirty (30) days following receipt of such notice
and information within which to notify Tenant in writing that Landlord elects,
in its sole discretion, either (a) to terminate this Lease as to the portion of
the Premises which is the subject of the proposed sublease or assignment and
lease direct to proposed subtenant or assignee as to the space so affected as of
the date so specified by Tenant in which event Tenant will be relieved of all
further obligation hereunder as to such space, or (b) to permit Tenant to assign
or sublet such space, subject, however, to written consent of the assignee or
subtenant by Landlord which consent shall not be unreasonably withheld,
conditioned or delayed as hereinafter provided, or (c) to reasonably refuse to
consent to Tenant’s assignment to subleasing such space and to continue this
Lease in full force and effect as to the entire Premises. If Landlord should
fail to notify Tenant in writing of such election within said thirty (30) day
period, Landlord shall be deemed to have elected option (c) above.

If Landlord does not elect to terminate this Lease in accordance with option
(a) above, Landlord’s consent to a proposed assignment of this Lease or sublease
of the Premises will not be unreasonably withheld, delayed or conditioned. For
purposes of this Lease, it shall be reasonable for Landlord to withhold consent
if, in Landlord’s reasonable business judgment, any of the following conditions
are not satisfied:

(i) The proposed transferee shall have sufficient financial resources;

(ii) The proposed transferee shall have the type and quality of business
operation consistent with the type and quality of the operations at the
Building;

(iii) The use or occupancy by the proposed transferee will not be more hazardous
than that of Tenant herein or create additional insurance cost to the Building
or impose additional security burdens or concerns;

(iv) The proposed space being sublet or assigned shall be sufficient to fulfill
the needs of the proposed transferee; and

(v) The proposed transferee or its intended use will not violate any of the debt
documents of Amsdell and Amsdell applicable to the Premises.

Notwithstanding any provision of this Lease to the contrary, Tenant’s rights to
extend the Term (as set forth in Section 1.4 of the Lease), shall not be
transferred or assigned to any person or entity other than an assignee of all of
Tenant’s rights under this Lease in accordance with the terms of this
Section 8.2.”

 

-2-



--------------------------------------------------------------------------------

3. Defined Terms. Capitalized terms used herein and not specifically defined in
this Amendment shall have the meanings assigned to them in the Lease.

4. Authority. Each of Landlord and Tenant warrants and represents to the other
that it has the right, power and authority to execute this Amendment and be
bound by the terms hereof, and any required consent from any entity or person
has been (or will, prior to the Effective Date be) granted.

5. Binding Effect. This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

6. Interpretation. The captions, section numbers and paragraph numbers appearing
in this Amendment are inserted only as a matter of convenience and in no way
define, amplify, limit, construe, or describe the scope or interest of any
section of this Amendment.

7. Entire Agreement. The Lease, as previously supplemented, and as hereby
amended, contains the entire agreement between Landlord and Tenant, and
supersedes any prior agreements with respect thereto.

8. Execution in Counterparts. This Amendment may be executed in multiple
counterparts each of which when taken together shall constitute a binding
agreement.

9. Effective Date/Condition. This Amendment shall be effective (“Effective
Date”) on the closing contemplated in the 2007 Acquired Properties Purchase
Agreement, the closing of which is an express condition precedent to this
Amendment.

EXCEPT AS HEREIN AMENDED, ALL TERMS, COVENANTS, CONDITIONS AND OBLIGATIONS OF
LANDLORD AND TENANT SET FORTH IN THE LEASE AS PREVIOUSLY SUPPLEMENTED AND ALL
EXHIBITS ATTACHED THERETO REMAIN THE SAME. LANDLORD AND TENANT DO HEREBY RATIFY
AND AFFIRM THE TERMS, COVENANTS, CONDITIONS AND OBLIGATIONS OF THE LEASE, AS
PREVIOUSLY SUPPLEMENTED, AND AS AMENDED HEREIN, AND HEREBY DECLARE THE SAME TO
BE IN FULL FORCE AND EFFECT AS IF FULLY RESTATED HEREIN.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

Signature page follows

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and delivered by Landlord
and Tenant as of the date first set forth above.

 

LANDLORD: Amsdell and Amsdell an Ohio general partnership By:   /s/ John W.
Blagg

Printed Name:   John W. Blagg

Title:   General Manager TENANT: U-Store-It, L.P a Delaware limited partnership
By:   U-Store-It Trust, its General Partner By:   /s/ Dean Jernigan
Printed Name: Dean Jernigan Title:   President and Chief Executive Officer

 

-4-



--------------------------------------------------------------------------------

STATE OF Ohio

  )   ) ss:

COUNTY OF Cuyahoga

  )

BEFORE ME, a notary public in and for said county and state, personally appeared
John W. Blagg, General Manager of Amsdell and Amsdell who acknowledged that he
did sign the foregoing instrument and that the same is the free and duly
authorized act and deed of the said Amsdell and Amsdell, and his free act as
such Partner.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at Middleburg
Heights, Ohio, this 2nd day of August 2007.

 

/s/ Elizabeth Welborn Notary Public My commission expires:   March 28, 2010

 

STATE OF Pennsylvania

  )   ) ss:

COUNTY OF Chester

  )

BEFORE ME, a notary public in and for said county and state, personally appeared
Dean Jernigan, Chief Executive Officer of U-Store-It Trust, the General Partner
of U-Store-It, L.P who acknowledged that the did sign the foregoing instrument
in the name and on behalf of said entity as such officer, having been duly
authorized by its Board of Directors, and that the same is his free act and deed
as such officer, and the free act of said entity and the free act and deed of
U-Store-It, L.P.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at Wayne,
Pennsylvania, this 6th day of August 2007.

 

/s/ Monica L. King Notary Public My commission expires:   2-11-13

 

-5-